In the

United States Court of Appeals
               For the Seventh Circuit

No. 10-3750

R AYMOND H AYES,
                                                  Plaintiff-Appellant,
                                  v.

C ITY OF C HICAGO,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
          No. 10 C 3378—James F. Holderman, Chief Judge.



     A RGUED JANUARY 11, 2012—D ECIDED M ARCH 1, 2012




 Before K ANNE, W ILLIAMS, and H AMILTON, Circuit Judges.
  K ANNE, Circuit Judge. This case marks the fourth time
Raymond Hayes has asked or could have asked a court
or administrative agency to rule on whether he was
unlawfully terminated by the Chicago Police Depart-
ment. Namely, Hayes has litigated his claim before the
Circuit Court of Cook County, the Illinois Human Rights
Commission (“IHRC”), and two federal courts. Hayes
brought his most recent claim to federal court in 2010.
2                                            No. 10-3750

Finding that this complaint arose from the “same group
of operative facts as those before the Circuit Court of
Cook County,” the district court dismissed Hayes’s suit
as barred by claim preclusion. We affirm.


                    I. B ACKGROUND
   The facts here are essentially undisputed. Raymond
Hayes began work as a Chicago police officer in
October 1976. In 1992, the Superintendent of the Chicago
Police Department charged Hayes with several counts
of misconduct related to his improper arrest of a taxi
driver. On March 5, 1993, after a full hearing before the
Police Board, Hayes was found to have violated five
departmental rules. He was subsequently fired. In
April 1993, Hayes petitioned the Circuit Court of Cook
County for administrative review of the Police Board’s
ruling. Hayes raised eleven challenges to the Police
Board’s decision, all of which in one way or another
suggested that the Board’s ruling was against the
manifest weight of the evidence or that the Board had
improperly considered certain evidence. Nowhere in
his petition before the Circuit Court did Hayes claim
that his termination was unlawfully motivated by his
race. The Circuit Court of Cook County affirmed the
Police Board, as did the Illinois Appellate Court. The
Illinois Supreme Court denied Hayes’s petition for leave
to appeal. Hayes v. Police Bd. of Chicago, 652 N.E.2d 341
(Ill. 1995) (table).
  On July 20, 1994, Hayes filed a complaint with the
IHRC, alleging that the Police Board discriminated and
No. 10-3750                                              3

retaliated against him on the basis of his age and race.
Hayes eventually withdrew the retaliation and age al-
legations, leaving just the race-discrimination claim. For
reasons that are not entirely clear, the IHRC did not
definitively rule on Hayes’s claims until January 12, 2011.
Meanwhile, in 1995 Hayes filed suit in federal court,
alleging that the Chicago Police Department unlawfully
retaliated and discriminated against him in violation of
42 U.S.C. §§ 1981 and 1983, and various Illinois state
laws. The district court dismissed Hayes’s complaint as
barred by res judicata, finding that “Hayes could have
raised his civil-rights argument at the time he appealed
to the circuit court [of Cook County].”
  In September and October 2005, an administrative
law judge for the IHRC finally held hearings on
Hayes’s discrimination claims. Four years later—again,
we do not understand the delay—the ALJ recom-
mended Hayes be awarded a total of $274,283.05 for lost
wages, holiday and overtime pay, lost pension annuity
interest, and other prejudgment interest. The ALJ rejected
Hayes’s application for attorney’s fees. Hayes filed a
motion to reconsider the denial of attorney’s fees to
which an IHRC panel reviewing the ALJ’s recommenda-
tion ultimately agreed in a September 2009 remand order.
On January 12, 2011, a second IHRC panel awarded
Hayes attorney’s fees in the amount of $400,555.50.
Neither party appealed the IHRC’s final determination.
  Apparently unsatisfied with the IHRC’s judgment even
though his attorney’s fee award had not yet been deter-
mined, Hayes filed this federal lawsuit on June 6, 2010,
4                                               No. 10-3750

alleging that his 1993 termination was improperly moti-
vated by racial discrimination in violation of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2. The
City moved to dismiss the lawsuit under Rule 12(b)(6) on
the ground that Hayes’s Title VII claim was barred by
claim preclusion. The City theorized that Hayes’s most
recent claim should have been brought to the Circuit
Court of Cook County in 1993. Agreeing with the
City, the district court granted the motion as if it
were filed as a Rule 12(c) motion for judgment on the
pleadings. Hayes filed this timely appeal.


                       II. A NALYSIS
  We review de novo the district court’s decision to
dismiss Hayes’s complaint on Rule 12(c) grounds.
Buchanan-Moore v. Cnty. of Milwaukee, 570 F.3d 824, 827
(7th Cir. 2009); Moss v. Martin, 473 F.3d 694, 698 (7th
Cir. 2007). In so doing, “[w]e review the judgment for
the defendants by employing the same standard that
we apply when reviewing a motion to dismiss under
Rule 12(b)(6).” Pisciotta v. Old Nat’l Bancorp, 499 F.3d 629,
633 (7th Cir. 2007). Taking all well-pled allegations as
true and drawing all reasonable inferences in Hayes’s
favor, we will affirm a Rule 12(c) dismissal “only if it
appears beyond doubt that the plaintiff cannot prove
any facts that would support his claim for relief.” Thomas
v. Guardsmark, Inc., 381 F.3d 701, 704 (7th Cir. 2004).
  The sole issue presented for our review is whether
claim preclusion—traditionally known as res judi-
cata—bars Hayes’s claim. Claim preclusion, of course,
No. 10-3750                                                 5

prohibits litigants from relitigating claims that were or
could have been litigated during an earlier proceeding.
Allen v. McCurry, 449 U.S. 90, 94 (1980); Highway J Citizens
Grp. v. U.S. Dep’t of Transp., 456 F.3d 734, 741 (7th Cir.
2006). We must turn to Illinois preclusion law because
“Congress has specifically required all federal courts to
give preclusive effect to state-court judgments whenever
the courts of the State from which the judgments
emerged would do so.” Allen, 449 U.S. at 96 (citing 28
U.S.C. § 1738); Durgins v. City of E. St. Louis, 272 F.3d 841,
844 (7th Cir. 2001). In Illinois, claim preclusion requires:
(1) “a final judgment on the merits rendered by a court
of competent jurisdiction”; (2) “an identity of cause of
action”; and (3) “an identity of parties or their privies.”
River Park, Inc. v. City of Highland Park, 703 N.E.2d 883, 889
(Ill. 1998). For the second element—identity of cause of
action—Illinois courts employ a transactional test, id. at
893, which provides “the assertion of different kinds of
theories of relief still constitutes a single cause of action
if a single group of operative facts give rise to
the assertion of relief,” Rodgers v. St. Mary’s Hosp. of
Decatur, 597 N.E.2d 616, 621 (Ill. 1992) (quotation marks
and citation omitted). In determining whether two com-
plaints arose from the same transaction and operative
facts, Illinois courts consider “whether the facts are
related in time, space, origin, or motivation, whether
they form a convenient trial unit, and whether their
treatment as a unit conforms to the parties’ expectations
or business understanding or usage.” River Park,
703 N.E.2d at 883 (quoting Restatement (Second) of Judg-
ments § 24 (1982)).
6                                             No. 10-3750

  On appeal, Hayes concedes the first and third claim-
preclusion elements—final judgment on the merits and
identity of parties. Instead, Hayes primarily argues that
his Title VII complaint and his 1993 complaint before
the Police Board and Circuit Court of Cook County do
not arise from the same core of operative facts. To sup-
port his argument, Hayes first cites the IHRC’s Septem-
ber 2009 remand order, which found that the “Police
Board [judgment] was limited to deciding whether or
not [Hayes] had committed the underlying misconduct,”
while the IHRC judgment was limited to deciding
“whether or not the [City] had in fact disciplined
[Hayes] more harshly than similarly situated non-Black
police officers.” Hayes reads the IHRC remand order
as definitively deciding that claim preclusion does not
apply to his Title VII complaint.
  Unfortunately for Hayes, he has conflated claim preclu-
sion with issue preclusion—also known as collateral
estoppel. Issue preclusion, a narrower doctrine than
claim preclusion, prevents litigants from relitigating an
issue that has already been decided in a previous judg-
ment. See Matrix IV, Inc. v. Am. Nat’l Bank & Trust Co. of
Chicago, 649 F.3d 539, 547 (7th Cir. 2011). Here, the 2009
IHRC remand order only decided that the issue presented
to the Police Board in 1993—Hayes’s alleged miscon-
duct—was different than the issue Hayes presented to the
IHRC—Hayes’s unlawful termination. The IHRC opinion
does not, nor does it purport to, resolve the question
of whether Hayes brought or could have brought his
Title VII claim to the Circuit Court of Cook County in
1993. Hayes also attempts to find support in our
No. 10-3750                                                    7

decision in Johnson v. Univ. of Wis.-Milwaukee, 783 F.2d
59 (7th Cir. 1986), but this decision, like the IHRC’s remand
order, only addresses issue preclusion. Although we
used the general term res judicata in Johnson,1 we ulti-
mately found that the “issue decided by the Wisconsin
appeal tribunal and the issue in this age discrimination
suit are not identical.” Id. at 62 (emphasis added).
  With the correct preclusion doctrine in hand, we now
turn to whether Hayes’s Title VII claim arose from the
same operative facts as his claim before the Police
Board. We find that there is such an identity between
the two claims because the underlying transaction of
both actions is not only related in time, space, origin,
and motivation, but the underlying transaction—Hayes’s
termination from the Chicago Police Department—
is identical. For example, Hayes alleges in his 2010 com-
plaint that “defendant discharged plaintiff because of
his race, in violation of rights secured by Title VII.” (Com-
plaint ¶9.) The key to this allegation is Hayes’s dis-
charge. Likewise, the key to Hayes’s 1993 administrative
appeal is whether the manifest weight of the evidence
suggests he was wrongfully discharged. The similarity
of the underlying conduct would have undoubtedly
created a convenient trial unit and preserved the Cir-
cuit Court of Cook County’s judicial resources. Specifi-



1
  The term res judicata can be used generally to refer to both
claim and issue preclusion, or it can be used in a specific sense
to mean only claim preclusion. See Leal v. Krajewski, 803 F.2d
332, 334 (7th Cir. 1986).
8                                                  No. 10-3750

cally, Hayes could have rebutted the Police Board’s
discharge order with evidence that he was unlawfully
terminated based on his race. Our previous holdings in
similar circumstances are no different. E.g., Durgins, 272
F.3d at 844-45 (finding an East St. Louis police officer’s
First Amendment claim was barred by a previous state
administrative agency review of her termination); Davis
v. City of Chicago, 53 F.3d 801, 803 (7th Cir. 1995) (finding
a Chicago refuse collector’s § 1983 suit was barred by
his previous judgment before a state court); Pirela v. Vill.
of N. Aurora, 935 F.2d 909, 915 (7th Cir. 1991) (finding
a police officer’s Title VII suit was precluded by an unfa-
vorable ruling in a previous state administrative pro-
ceeding).
  Perhaps seeing the writing on the wall, Hayes argues
for the first time on appeal that even if claim preclu-
sion nominally applies, its application in this case is
inequitable. See Rein v. David A. Noyes & Co., 665 N.E.2d
1199, 1207 (Ill. 1996); City of Chicago v. Midland Smelting Co.,
896 N.E.2d 364, 382 (Ill. App. Ct. 2008) (“Equity dictates
that the doctrine of res judicata should not be technically
applied if to do so would be fundamentally unfair or
would create inequitable or unjust results.”). This argu-
ment is waived because Hayes never asked the district
court to make such a determination. See Hicks v. Midwest
Transit, Inc., 500 F.3d 647, 652 (7th Cir. 2007).
  Even if it was properly preserved, Hayes’s inequity
argument is meritless. The Illinois Supreme Court out-
lined six scenarios where the application of res judicata
would be inequitable:
No. 10-3750                                                 9

   (1) the parties have agreed in terms or in effect that
   plaintiff may split his claim or the defendant
   has acquiesced therein; (2) the court in the first
   action expressly reserved the plaintiff’s right to
   maintain the second action; (3) the plaintiff was
   unable to obtain relief on his claim because of a
   restriction on the subject-matter jurisdiction of
   the court in the first action; (4) the judgment in
   the first action was plainly inconsistent with the
   equitable implementation of a statutory scheme;
   (5) the case involves a continuing or recurrent
   wrong; or (6) it is clearly and convincingly shown
   that the policies favoring preclusion of a second
   action are overcome for an extraordinary reason.
Rein, 665 N.E.2d at 1207 (citing Restatement (Second) of
Judgments § 26(1) (1980)). Although Hayes does not cite
one of the six Rein exceptions, he appears to claim that
the IHRC’s failure to award him “make whole relief”
contravenes the intent of Title VII. In any event, Hayes
confuses his desired judgment—what he calls “make
whole relief”—with any evidence showing how the
IHRC’s judgment was inequitable. Without such evi-
dence, we will not find the IHRC’s damages calculation
inequitable just because Hayes did not obtain his re-
quested damages down to the last dime. Hayes’s argu-
ment also suffers from a more fundamental problem.
That is, Hayes argues that his IHRC damages award
was inequitable when he was actually required to argue
that the “first judgment”—the 1993 Circuit Court of
Cook County proceeding—was inequitable. See Rein, 665
10                                              No. 10-3750

N.E.2d at 1207. After all, it is the 1993 proceeding that
serves to bar Hayes’s current claim, not the IHRC’s judg-
ment.
   Hayes makes one last-ditch effort to avoid the effects
of claim preclusion. Citing Univ. of Tenn. v. Elliott, 478
U.S. 788 (1986), Hayes argues that the unreviewed
IHRC judgment allows him to pursue his instant claim
in federal court. Id. at 796 (“[W]e conclude that . . . Con-
gress did not intend unreviewed state administra-
tive proceedings to have preclusive effect on Title VII
claims.”). This argument is a non-starter. As we have
just described, Hayes has again confused the 1993 ad-
ministrative proceeding before the Circuit Court of Cook
County with the IHRC proceedings—the Circuit Court’s
judgment bars Hayes’s claim, not the IHRC’s judgment.
After focusing on the correct proceeding, we note that
Hayes petitioned both the Illinois Appellate Court and
Illinois Supreme Court following his unfavorable
ruling before the Circuit Court. Hayes obtained all the
judicial review to which he was entitled. Because Hayes
requested and received review of the Circuit Court’s
administrative order, we find that Elliott has no applica-
tion to this case.


                    III. C ONCLUSION
  We hold that Hayes’s complaint is barred by claim
preclusion, and accordingly, we A FFIRM the district
court’s dismissal.

                           3-1-12